UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 HEARTLAND, INC. (Exact name of registrant as specified in its charter) Maryland 000-27045 36-4286069 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) P.O. Box 4320
